DETAILED ACTION
Response to Amendment
The amendment was received 5/24/2022. Claims 1-13 are pending.
Claim Objections
Claims 9-13 objected to because of the following informalities:  
Regarding claim 9, penultimate line’s “the streaming lake module” is objected for suggesting the article “a” as in --a streaming lake module--, but there is no earlier instance of “a streaming lake module”.  
Thus, claims 10-13 are objected for depending on claim 9.
Appropriate correction is required.












Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-13, 35 USC 112(f) is not invoked in claims 1-13.






The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “parentheses” (as in “a first direct memory access module (DMA)” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein --Parentheses subordinate (see subordination) the material within them so that readers save most of their attention for the rest of the sentence -- is “taken” as the meaning of the claimed “parentheses” via MPEP 2111.01 III:
parentheses
Punctuation marks — ( ) — used to separate elements in a sentence. Parentheses subordinate (see subordination) the material within them so that readers save most of their attention for the rest of the sentence: “Aunt Sarah (who is really my mother's cousin) will be visiting next week.”

wherein “subordination” is defined:
CULTURAL DEFINITIONS FOR SUBORDINATION
subordination
The use of expressions that make one element of a sentence dependent on another. In the following sentence, the first (italicized) clause (also called a subordinate clause) is subordinate to the second clause: “Despite all efforts toward a peaceful settlement of the dispute, war finally broke out.” (Compare coordination, dependent clause, and independent clause.)

Thus the element “(DMA)” (defined below) is grammatically dependent (i.e, not used in isolation) upon another claimed element “module” (defined below).
The claimed “DMA”(as in “a first direct memory access module (DMA)” in claim 1) is interpreted in light of applicant’s disclosure, page 5, lines 9-18:

    PNG
    media_image1.png
    259
    606
    media_image1.png
    Greyscale

and definition thereof via Dictionary.com wherein--a process in which data may be moved directly to or from the main memory of a computer system by operations not under the control of the central processing unit-- is “taken” as the meaning of the claimed “DMA” via MPEP 2111.01 III:
noun
1	a process in which data may be moved directly to or from the main memory of a computer system by operations not under the control of the central processing unit
Abbreviation: DMA

wherein “DMA” is defined:
DMA
abbreviation Computers.
1	direct memory access: a technique for transferring data to and from external storage.





The claimed “module” (as in “a deconvolution processing module electrically connected to the convolution processing module” in claim 1) is interpreted in light of applicant’s disclosure and drawings of fig. 1 and definition thereof via Dictionary.com wherein:
--a self-contained unit or item, such as an assembly of electronic components and associated wiring or a segment of computer software, which itself performs a defined task and can be linked with other such units to form a larger system--

is “taken” as the meaning of the claimed “module” via MPEP 2111.01 III:
BRITISH DICTIONARY DEFINITIONS FOR MODULE
module
noun
1	a self-contained unit or item, such as an assembly of electronic components and associated wiring or a segment of computer software, which itself performs a defined task and can be linked with other such units to form a larger system











The claimed “piece” (as in “perform deconvolution operation processing on each piece of feature data” in claim 1) is interpreted in light of applicant’s disclosure, pg. 6, lines 21-23: 
“In order to facilitate explanation, a set including a pixel and its neighborhood pixels is referred to as a feature image block, and the calculated value corresponding to the position of the pixel is referred to as feature data in the present disclosure.”

wherein “value” is defined as “quantity” via Dictionary.com:
value
noun
7	Mathematics.
A	magnitude; quantity; number represented by a figure, symbol, or the like:
the value of an angle; the value of x; the value of a sum.;
   
and definition thereof via Dictionary.com wherein -- a separate or limited portion or quantity of something -- is “taken” as the meaning of the claimed “piece” via MPEP 2111.01 III:
piece
noun
1	a separate or limited portion or quantity of something:
a piece of land; a piece of chocolate.


















The claimed “each and every” (as in “generate a piece of feature data of the each and every feature image block” in claim 1) is interpreted in light of applicant’s disclosure, page 6, lines 15-24:
“According to this embodiment, after receiving the image to be semantically segmented, the convolution processing module performs convolution operation processing on the image, thereby obtaining feature data of each and every feature image block of the image. Specifically, the convolution processing module traverses the image with a preset convolution kernel (such as a 3x3 filter matrix); in this way, for each pixel of the image, products of neighborhood pixels20 of this pixel and corresponding elements in the filter matrix may be calculated and then summed as a value corresponding to a position of this pixel. In order to facilitate explanation, a set including a pixel and its neighborhood pixels is referred to as a feature image block, and the calculated value corresponding to the position of the pixel is referred to as feature data in the present disclosure.” 

and definition thereof via Dictionary.com wherein -- every one of two or more considered individually or one by one and being one of a group or series taken collectively -- is “taken” as the meaning of the claimed “each and every” via MPEP 2111.01 III:
each
adjective
1	every one of two or more considered individually or one by one:
each stone in a building; a hallway with a door at each end.

every
adjective
1	being one of a group or series taken collectively; each:
We go there every day.





The claimed “block” (as in “generate a piece of feature data of the each and every feature image block” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein -- a separate or limited portion or quantity of something -- is “taken” as the meaning of the claimed “block” via MPEP 2111.01 III:
block
noun
16	a quantity, portion, or section taken as a unit or dealt with at one time:
a large block of theater tickets.

The claimed “fill” (as in “fill each image block region corresponding to the each piece of feature data with a filling color” in claim 1) is interpreted in light of applicant’s disclosure and drawings of figures 2A,2B wherein “different objects…are distinguished through different colors” (applicant’s disclosure pg. 8,ll.15-17) and definition thereof via Dictionary.com wherein -- to cover (a screenful of information from a website, teletext service, etc, displayed on a television monitor or visual display unit) with writing, drawing, etc -- is “taken” as the meaning of the claimed “fill” via MPEP 2111.01 III:
BRITISH DICTIONARY DEFINITIONS FOR FILL
fill
verb (mainly tr often foll by up)
5	to cover (a page or blank space) with writing, drawing, etc

wherein “page” is defined:
BRITISH DICTIONARY DEFINITIONS FOR PAGE (1 OF 3)
page1
noun
3	a screenful of information from a website, teletext service, etc, displayed on a television monitor or visual display unit.




Response to Arguments
Claim Objections
Claim Interpretation

Applicant’s arguments, see remarks, page 7, filed 5/24/2022, with respect to the claim objections and 35 USC 112(f) have been fully considered and are persuasive.  The claim objection of claims 1-13 has been withdrawn. The 35 USC 112(f) interpretation (called by applicants as “rejection” in the remarks of 5/24/2022, page 7) is withdraw. 
Claim Rejections – 35 USC 103
Applicant’s arguments, see remarks, pages 9,10, filed 5/24/2022, with respect to the rejection(s) of claim(s) 1,5,9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of Clukey (Architecture for Real-Time, Low-SWaP Embedded Vision Using FPGAs) that teaches two DMAs or a first VDMA and a 2nd VDMA:

    PNG
    media_image2.png
    351
    1017
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4 with respect to claims 2,6,9 and 11, see Suggestions.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US Patent App. Pub. No.: US 2018/0336683 A1) in view of Clukey ( Architecture for Real-Time, Low-SWaP Embedded Vision Using FPGAs) and  Bogdanovych et al. (US Patent 10,402,689) and XU et al. (US Patent App. Pub. No.: US 2019/0130573 A1).


Regarding claim 1, Feng teaches an image semantic segmentation method (or “methods regarding…multi-label semantic edge detection in an image”, [0042]), wherein the method is applied to a logical integrated circuit (or “integrated circuits”, [0089], penultimate S), the logical integrated circuit comprises a convolution (or fig. 3B:315: “1x1 convolution” represented in fig. 4A:420:five times: “side…classification”) processing module (or a processor) and a deconvolution (said fig. 3B:315: “upsample” represented in said fig. 4A:420:five times: “side… classification”, too) processing module (or a processor) electrically connected (via a “collection of processors…with one or more processors in an integrated circuit component”a, [0098], penultimate S such that each processor or component is “interconnected”a via a “junction of electrical conductors”a) to the convolution processing module, a first direct memory (fig. 2:240: “Memory”) access module (via said “FIG. 3B is…a module 315”, [0052], last S) (DMA) and a second DMA (via “FIG. 4B is…a module”) ; wherein the convolution processing module and the deconvolution processing module are firstly electrically connected (as shown in fig. 2: connecting dotted-lines and via said junction) to the first DMA and the second DMA respectively , and then are finally connected to a memory (said fig. 2:240: “Memory”) through an interconnection (as shown in fig. 2: said dotted-lines); wherein the method comprises: 





using the convolution processing module to receive an image (via fig. 2:275: “Imaging Device”) to be semantically segmented (as fig. 1A:130) and perform convolution operation processing on each (via “each boundary pixel”, [0034], 3rd S) and every (or one pixel ,“each boundary pixel”, [0034], 3rd S, of a group of hue, saturation and value, HSV) feature (via “from low-level to high-level features”, [0043], with HSV) image block (or said HSV group comprised by “a pixel”, in fig. 1B:155, associated with a “Hue-Saturation-Value (HSV) format”, [0036], 5th S, comprising a collective HSV group associated with the pixel) of the image to generate (via the K-arrows output from said fig. 4A:420: “side…classification”: “K”) a piece (or a data quantity via “color coded by HSV”, [0034], penultimate S, represented in fig. 5A: “classification”, based on “half”, [0086], generated by the acts of (1) processing via fig. 2:220: “Processor” and (2) traversing via “stride of the first and fifth convolution blocks (“res1” and “res5” in FIG. 3A)”, [0053], 4th S, wherein stride comprises a passing “over”b “manner”b) of feature (via “features…in edge detection”, [0061], last 3 Ss) data of the each and every feature image block (or each pixel block or pixel unit forming the image of fig. 1A:100) of the image (fig. 1A:100); and 







using the deconvolution processing module to: 
perform deconvolution (via a “deconvolution layer, [0054], 2nd S, in fig. 3B: “upsample” via “connect an above-mentioned classification module”, [0055], penultimate S, resulting in said fig. 4A:420:five times: “side…classification”) operation processing on each piece (via each half) of feature data to obtain a respective image block region (via a mapc, K, or a “representation of a region”c respectively represented as fig. 4A: “side…classification”: “K”) with the same size (via “same size as I”, [0048]:2nd S) as the each and every feature image block corresponding to the each piece of feature data; 
determine an approximation degree (or an expressed amount lost via “minimize a loss function”, [0088], shown in equation (1), [0050]) of the each piece of feature data and each and every preset semantic category (or “each semantic class”, [0088], last S, of “categories such as sky, building, and ground”, [0034], 4th S, represented in said equation (1) as Yk wherein “k” is a “semantic category at pixel p”, [0048], last S) of a plurality of preset semantic categories, and 
classify (via said fig. 4A: “side…classification”) the each (via “6 loss functions”, [0057]: last S, for each map K) piece of feature data into a preset semantic category (said “categories such as sky, building, and ground”) with a highest approximation degree (via said “minimize a loss function”) with the each piece of feature data, wherein the plurality of preset semantic categories are in one-to-one correspondence with a plurality of filling colors (or one hue represents one combination of categories via “hue represents… combinations of categories”, [0034], 6th S as shown in fig. 1A:135: a white color represents both categories :“pole + car”); and 
fill (via “color coded”, [0034]:6th S, via fig. 1A:135: a table of colors “so as to be a covering…for”d each classified-line K edge map one of which is shown in fig. 1A:130 as displayed via “render…edge-map” [0011], last S, such that the color code is “put all over the surface of”d the edge-map) each image block region (said map region as shown in fig. 1A:130) corresponding to the each piece of feature data with a filling color (as shown in fig. 1A: a respective color for a car or building or pole or road) associated with the preset semantic category into which the each piece of feature data is classified to achieve semantic segmentation of the image (wherein “collection”, “integrated circuit”, “map”, “stride” and “color code” are defined via Dictionary.com:




























a	Dictionary.com:
collection
noun
the act of collecting.

wherein “collecting” is defined:
collect
verb (used with object)
1	to gather together; assemble:
The professor collected the students' exams.

wherein “together” is defined:
together
adverb
2	into or in union, proximity, contact, or collision, as two or more things:
to sew things together.

wherein “contact” is defined:
contact
noun
4	Electricity. a junction of electric conductors, usually metal, that controls current flow, often completing or interrupting a circuit.

SCIENTIFIC DEFINITIONS FOR INTEGRATED CIRCUIT
integrated circuit
A device made of interconnected electronic components, such as transistors and resistors, that are etched or imprinted onto a tiny slice of a semiconducting material, such as silicon or germanium. An integrated circuit smaller than a fingernail can hold millions of circuits. Also called chip microchip

b	Dictionary.com:
stride
noun
1	a striding manner or a striding gait.

verb (used with object), strode  [strohd], strid·den  [strid-n], strid·ing.
5	to pass over or across in one long step:
to stride a ditch.

c	Dictionary.com:
SCIENTIFIC DEFINITIONS FOR MAP
map
A representation of a region of three-dimensional space, such as of the Earth or a part of the universe, usually on a two-dimensional plane surface. See also projection.).

d	Dictionary.com:
color code
noun
1	any system of marking or visual designation that uses specific colors for indicating or simplifying, as on a chart or map or in an industrial plant.

wherein “marking” is defined:	
marking
noun
1	a mark, or a number or pattern of marks:
birds with colorful markings.
2	the act of a person or thing that marks:
the marking of papers.

wherein “mark” is defined:
mark1
verb (used with object)
24	to put a mark or marks on:
to mark each box with an X.

wherein “on” is defined:
on
preposition
3	so as to be a covering or wrapping for:
Put the blanket on the baby. 
Put aluminum foil on the lamb chops before freezing them.

wherein “covering” is defined:
cover
verb (used with object)
8	to put all over the surface of:
to cover a wall with paint.

wherein “surface” is defined:
surface
noun
1	the outer face, outside, or exterior boundary of a thing; outermost or uppermost layer or area.

wherein “area” is defined:
area
noun
2	a geographical region; tract:
the Chicago area;
the unsettled areas along the frontier.








Feng does not teach the claimed:
A.	“a first direct memory access module (DMA) and a second DMA”; 
B.	“to the first DMA and the second DMA respectively”; and
C.	“approximation”. 












Clukey teaches:
A.	a first direct memory access (via “Video DMA engines”, pg. 79, 3rd para, 2nd S) module (“modules called ‘IP Cores’”, pg. 77, last para, 1st S, comprising an engine module called “an IP core…for….the Video DMA engines”, pg. 79, 3rd para, 1st & 2nd Ss) (DMA) and a second DMA (in page 77, fig. 5.1:1st & 2nd “VDMA” frame buffers with “CPU”: pg. 103, fig. 6.5: “AXI-Lite” as “AXI Interconnect”: pg. 81: fig. 5.5).

    PNG
    media_image2.png
    351
    1017
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    650
    1003
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    458
    1004
    media_image4.png
    Greyscale

B.	to the first DMA and the second DMA respectively (as shown by the circuit- arrows or circuit-lines in said figs. 5.1,5.5: “VDMA”,“axi_vdma_0”, “axi_vdma_1”).

    PNG
    media_image5.png
    188
    244
    media_image5.png
    Greyscale
                      
    PNG
    media_image6.png
    209
    261
    media_image6.png
    Greyscale

Fig. 5.5: DMA Zoom






Thus, one of skill in the art of convolutional neural nets can modify Feng’s fig. 4A, 5A with Clukey’s teaching of fig. 6.5 by:
a)	making Feng’s fig. 4A, 5A be as Clukey’s fig. 5.1: IP core mid-“Processing” module, in one FPGA configuration of a plurality of FPGA configurations (not shown but can be in a similar fashion, as shown in Clukey’s figs. 6.1,6.2: shifting the image processing in the CPU or within the FPGA fabric itself as desired, as the FPGA configuration as shown below):
a1)	making the layers of fig. 4A,5A: res1-5 be as Clukey’s fig. 6.5: Layers 1-5, represented in Clukey’s fig. 5.1: middle “processing” module:
a11)	RAM & dual-VDMA cycle 5 times for each res layer 1-5 as needed;
a2)	making Feng’s deconvolution module of fig. 4A,5A: “side 5 classification” (or other classifications or feature extractions) be as Clukey’s fig. 5.1: right-side “processing” module;
a3)	making Feng’s figs. 4A,5A: “sliced concatentation”, “shared concatenation” be another “processing” module after Clukey’s fig. 5.1: right-side “processing” module;
a4)	making Feng’s figs. 4A,5A: “fused classification” be as another “processing” after the modified shared concatentation “processing” IP core module; and
b)	recognizing that the modification is predictable or looked forward to because FPGA is “faster…and less power”, Clukey: pg. 17, 2.3.2 Using FPGAs, than the CPU implementation, as shown in the bar-chart, Clukey, page 110: fig. 6.8:

    PNG
    media_image7.png
    1149
    875
    media_image7.png
    Greyscale













Feng as combined does not teach the claimed:
C.	“approximation”. 












Bogdanovych teaches:
C.	approximation (via “approximates”, col. 13,l. 66 to c.14,l. 3). 
	Thus, one of ordinary skill in the art of loss functions can modify Feng’s loss function with Bogdanovych’s teaching of “approximates” by:
a)	making Feng’s loss function be as Bogdanovych’s fig. 11:1130: “LOSS FUNCTION”;
b)	making Feng’s fig. 4A be as Bogdanovych’s fig. 11:610: “SEGMENTATION ENGINE”;
c)	making adjustments via “loss function adjustments (e.g., back propagation)”, Bogdanovych, col. 13,l. 66 to c.14,l. 3 and 
d)	recognizing that the modification is predictable or looked forward to because the adjusting results in putting the loss function and thus neural network training of fig. 11 “in good working order”, wherein “adjustment” is defined via Dictionary.com: 
adjust
verb (used with object)
2	to put in good working order; regulate; bring to a proper state or position:
to adjust an instrument.

	Thus, the combination of Feng, Clukey and Bogdanovych has rendered claim 1 obvious.




In addition, Xu teaches:
	a piece (or “1/2”, [0077], 5th S, as shown in fig. 6:630: “a group of pixels”, [0041], 4th S,  being half of fig. 6:610) of feature data (via fig. 6:610:4x4 area of pixels) of each and every feature image block (or every pixel or every of the “most basic unit” via “convolution…is repeated for every pixel”, [0057]: last S, in said “group of pixels” wherein “pixel” is defined via Dictionary.com:
SCIENTIFIC DEFINITIONS FOR PIXEL
pixel
The most basic unit of an image displayed on a computer or television screen or on a printer. Pixels are generally arranged in rows and columns; a given combination among the pixels of various brightness and color values forms an image.♦ A subpixel is one of three components of a pixel used in the representation of a color image. Each subpixel represents the contribution of a single color-red, green, or blue-to the overall color and brightness of the pixel.); 

and

	perform deconvolution operation (or the reverse of fig. 6 as shown in fig. 7:710,720,730 with reverse arrow) processing on each piece of feature data.
Thus, one of ordinary skill in the art of semantic segmentation can modify the combination of Feng’s fig. 3B: “upsample” and “1x1 convolution” with Xu’s teaching of figures 6 and 7 by:
a)	making Feng’s fig. 3B: HSV “1x1 convolution” be as Xu’s fig. 6;
b)	making Feng’s fig. 3B: HSV “upsample” be as Xu’s fig. 7; 
c)	obtaining classification results, represented as HSV “K” edge-maps in Feng’s fig. 4A, based on said figs. 6 and 7; and
d)	 recognizing that the modification is predictable or looked forward to because the modification results in “performing a semantic segmentation on image, efficiently and accurately”, Xu, [0005]:2nd S.
Regarding claim 5, claim 5 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 5. Thus, Feng and combined above teaches a logical integrated circuit (said “integrated circuits”, [0089], penultimate S), comprising a convolution processing module and a deconvolution processing module electrically connected to the convolution processing module, a first direct memory access module (DMA) and a second DMA; wherein the convolution processing module and the deconvolution processing module are firstly electrically connected to the first DMA and the second DMA respectively, and then are finally connected to a memory through an interconnection; 
wherein the convolution processing module is configured to receive an image to be semantically segmented, and perform convolution operation processing on each and every feature image block of the image to generate a piece (or half as modified via the combination) of feature data of the each and every feature image block of the image; 
the deconvolution processing module is configured to 
perform deconvolution operation processing on each piece of feature (map) data to obtain a respective (upsampled) image block (map) region with the same size (via said deconvolutional up-sampling back to the original image size) as the each and every feature image block (i.e., each and every pixel making up the entire original image) corresponding to the each piece of feature data; 
determine an approximation degree (via said loss function as modified via the combination) of the each piece of feature data and each and every preset semantic category of a plurality of preset semantic categories, and 

classify (via said loss function, as modified via the combination, six times) the each piece (said each six K edge-maps) of feature data into a preset semantic category (of said sky and road and building) with a highest approximation degree (via said minimizing the loss function as modified via the combination) with the each piece of feature data, wherein the plurality of preset semantic categories (said sky and road and building) are in one-to-one correspondence with a plurality of filling colors (as shown in fig. 1A:135: for example one color:--green-- for each category:--car-- or one color:--blue-- for each set of categories:--pole+car--); and 
fill each image block region (or cover completely the region of edges) corresponding to the each piece of feature data with a filling color (via said green and blue) associated with the preset semantic category into which the each piece of feature data is classified to achieve semantic segmentation of the image,
wherein each of the convolution processing module and the deconvolution module is implemented by a circuit (via said integrated circuits).  









Claims 2 and 6 and 9,10,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US Patent App. Pub. No.: US 2018/0336683 A1) in view of Clukey ( Architecture for Real-Time, Low-SWaP Embedded Vision Using FPGAs) and Bogdanovych et al. (US Patent 10,402,689) and XU et al. (US Patent App. Pub. No.: US 2019/0130573 A1) as applied above in the rejection of claims 1 and 5 further in view of Lele et al. (US Patent App. Pub. No.: US 2018/0032857 A1).
Regarding claim 2, Feng as combined teaches claim 2 of the method of claim 1, wherein the logical integrated circuit (said “integrated circuits”, [0089], penultimate S) further comprises a streaming lake (via fig. 2:290: “Network” that resembles a lake with a wavy shoreline) module electrically connected to the convolution processing module and the deconvolution processing module (via fig. 3B as modified via the combination’s FPGA fabric “processing”), wherein the method further comprises: 
using the convolution processing module and the deconvolution processing module to transmit or receive data (via “receiving an image”, [0041], 1st S) through the streaming lake module in a time-division multiplexing manner.  
Feng does not teach:
A.	a streaming lake module electrically connected to; and
B.	receive data through the streaming lake module in a time-division multiplexing manner.




Lele teaches claim 2 of:
A.	a streaming (via “a stream of different input features”, [0047], penultimate S, in fig. 12: “Stream of 32 Floats Each Clock”a, represented in fig. 11A,B:1111-1114: “CONV”) lake (given that the stream of different input features resembles some aspects of a lake with a stream or river) module (or figs. 11A,B:1120: “SEQUENCER UNIT”) electrically connected (via the arrows in figs. 11A,B) to the convolution (via “PE arrays 1101-1104 to support deconvolution and convolution”, [0088], last S) processing module (or figs. 11A,B:1111: “CONV” being a part of the PE arrays) and the deconvolution (said “PE arrays 1101-1104 to support deconvolution and convolution”) processing module (or said figs. 11A,B:1112: “CONV” being a part of the PE arrays); and
B.	receive (via said arrows in figs. 11A,B) data through the streaming lake module in a time-division (or dividing time that is already divided via a “every clock cycle”a, [0091], i.e, “divide, as by an intervening barrier or space”a, the “specified”a clock “division…of time”a) multiplexing (via “time multiplex computations”, [0061], 2nd S, in the context of said dividing time that is already divided) manner (wherein “every” and “cycle” is defined via Dictionary.com:












a	Dictionary.com:
every
adjective
1	being one of a group or series taken collectively; each:
We go there every day.

wherein “each” is defined”:
each
adjective
1	every one of two or more considered individually or one by one:
each stone in a building; a hallway with a door at each end.

wherein “individually” is defined”:
individually
adverb
1	one at a time; separately:
The delegates were introduced individually.

wherein “separately” is defined:
separate
verb (used with object), sep·a·rat·ed, sep·a·rat·ing.
1	to keep apart or divide, as by an intervening barrier or space:
to separate two fields by a fence.

cycle
noun
8	Computers.
a	the smallest interval of time required to complete an operation in a computer.

wherein “interval” is defined:
interval
noun
1	an intervening period of time:
an interval of 50 years.

wherein “period” is defined:
period
noun
2	any specified division or portion of time:
poetry of the period from 1603 to 1660.



Thus, one of ordinary skill in the art of convolution and deconvolution can modify
the combination of Feng’s said “integrated circuits”, [0089], penultimate S with Lele’s teaching of said “a stream of different input features”, [0047], penultimate S, shown in fig. 12: “Stream of 32 Floats Each Clock” by:
a)	making Feng’s integrated circuits of connected one or more processors be as said Lele’s PE array in figs. 11A,B: 1101-1104 of which Lele’s fig. 12:1200: “PROCESSING ELEMENT” is a detailed view of each of figs. 11A,B:1111-1114:“CONV” (mapped to Lele’s fig. 1:101-104: “CNN ACCELERATOR”) via Lele’s fig. 18:1810: “PROCESSOR” running Lele’s flowchart of fig 1:101-104.;
b)	making the combination’s fig. 3B as already modified via the combination’s FPGA fabric “processing” be as Lele’s fig. 11A or 11B by making said Clukey’s pg. 103: fig. 6.5 be as Lele’s figs. 11B or 11B:
b1)	connect Lele’s fig. 11A:1120: “SEQUENCER UNIT 1120” to Clukey’s fig. 6.5: “Layer 1”- “Layer 6”; and
b2)	connect Lele’s fig. 11A:1160: “CSRS” to Clukey’s fig. 6.5: “Layer 1”- “Layer 6” ; and
c)	recognizing that the modificationa is predictable or looked forward to because the modificationa results in placing or transmitting or multiplexing data in the correct spot or module or processing element PE array during the transmission resulting in “efficient computation of…convolution”, Lele [0082], 2nd S:



a	35 USC 103 modification:

    PNG
    media_image8.png
    842
    650
    media_image8.png
    Greyscale


Clukey’s two “VDMA” buffers are represented in the above 35 USC 103 combination as “AXI-Lite”.

	Regarding claim 6, claim 6 is rejected the same as claim 2. Thus, argument presented in claim 2 is equally applicable to claim 6. Thus, Feng as combined teaches claim 6 of the logical integrated circuit of claim 5, further comprising a streaming lake module, wherein the streaming lake module is electrically connected to the convolution processing module and the deconvolution processing module, and is used by the convolution processing module and the deconvolution processing module to transmit or receive data in a time-division multiplexing manner, 
wherein the streaming lake module is implemented by a circuit (via “circuits…in block diagram form”, Lele, [0040], last S, in said Lele’s figs. 11A.B: a block diagram).  













Regarding claim 9, claim 9 is rejected the same as claims 1 and 2. Thus, argument presented in claims 1 and 2 is equally applicable to claim 9. Thus, Feng as combined teaches claim 9 of an image semantic segmentation system (fig. 2:200), comprising a central processor (via Feng, fig. 2:220: “Processor”), a memory (via Feng, fig. 2:240: “Memory”) electrically connected (as shown in fig. 2: a line with dots) to the central processor, and a logical integrated circuit (via “processors may be implemented as integrated circuits”, Feng, [0098], penultimate S), 
wherein the logical integrated circuit comprises: 
a convolution (fig. 3B: “1x1 convolution” represented as any one of fig. 4A:420: “side…classification”) processing module (or a processor) and a deconvolution (fig. 3B: “upsample” represented as any one of fig. 4A:420: “side…classification”, too) processing module (or a processor) electrically connected (via said electrical junction of the collection of processors) to the convolution processing module, a first direct memory access module (DMA) and a second DMA; wherein the convolution processing module and the deconvolution processing module are firstly electrically connected to the first DMA and the second DMA respectively, and then are finally connected to the memory through an interconnection; 
wherein the convolution processing module is configured to receive an image to be semantically segmented, and perform convolution operation processing on each and every feature image block of the image to generate a piece (or half) of the feature data of each and every feature image block of the image (this limitation is addressed in the rejection of claim 1); 
the deconvolution processing module is configured to perform deconvolution operation processing on each piece of feature data to obtain a respective image block region with the same size as the each and every feature image block corresponding to the each piece of feature data (this limitation is addressed in the rejection of claim 1); 
determine an approximation degree of the each piece of feature data and each and every preset semantic category of a plurality of preset semantic categories, and
classify the each piece of feature data into a preset semantic category with a highest approximation degree with the each piece of feature data, wherein the plurality of preset semantic categories are in one-to-one correspondence with a plurality of filling colors (this limitation is addressed in the rejection of claim 1); and 
fill each image block region corresponding to the each piece of feature data with a filling color associated with the preset semantic category into which the each piece of feature data is classified to achieve semantic segmentation of the image (this limitation is addressed in the rejection of claim 1),
wherein each of the convolution processing module and the deconvolution module is implemented by a circuit (via “embodiments may be implemented using… integrated circuits, with one or more processors in an integrated circuit component”, Feng, [0098], 2nd and 3rd Ss) 





wherein the convolution (represented in fig. 2:232: “Neural Networks”) processing module (said processor) is electrically connected (via said junction that combines  processors) to the central processor and the memory, the deconvolution (said represented in fig. 2:232: “Neural Networks”) processing module (processor) is electrically connected (via said junction) to the central processor and the memory, and in a case where the logical integrated circuit further comprises the streaming lake module (said Lele’s fig. 11B:1120: “SEQUENCER UNIT”), the streaming lake module is also electrically connected (via the arrows in figs. 11A,12 and fig. 21: lines connecting rectangles) to the memory (or “temporary storage space or memory” or “computer memory” or “RAM, main store, store” via fig. 11A:1111: “CONV” detailed in fig. 12:“The cache 1210 may be implemented using a memory block on a target device.”, Lele, [0091], 5th S, wherein the “memory blocks may be…random access memory”, Lele, [0151], 2nd S, wherein “cache”, “RAM” and “memory” is defined via Dictionary.com: 
cache, noun
3	Also called cache storage .Computers. a temporary storage space or memory that allows fast access to data:
Web browser cache;
CPU cache.

OTHER DEFINITIONS FOR RAM (3 OF 5)
RAM, noun
1	random-access memory; computer memory available to the user for creating, loading, or running programs and for the temporary storage and manipulation of data, in which time of access to each item is independent of the storage sequence. As a storage medium, RAM is volatile, so its contents are lost when the power fails or is turned off.
BRITISH DICTIONARY DEFINITIONS FOR MEMORY
memory, noun plural -ries
7	Also called: RAM, main store, store a part of a computer in which information is stored for immediate use by the central processing unit
See also backing store, virtual storage).
Regarding claim 10, claim 10 is rejected the same as claim 9. Thus, argument presented in claim 9 is equally applicable to claim 10. Thus, Feng as combined above teaches the image semantic segmentation system (fig. 2:200: “an image processing system”, [0039]) of claim 9, wherein the image sematic segmentation system is tantamount to or constitutes (i.e., forms comprised by the word system) the whole (comprised by the word system) of an electronic device (via any “device” in fig. 2:200) 













Regarding claim 11, claim 11 is rejected the same as claim 2. Thus argument presented in claim 2 is equally applicable to claim 11. Thus, Feng as combined above teaches the image semantic segmentation system of claim 9, wherein the logical integrated circuit further comprises a streaming lake module, wherein the streaming lake module is electrically connected to the convolution processing module and the deconvolution processing module, and is used by the convolution processing module and the deconvolution processing module to transmit or receive data in a time-division multiplexing manner, wherein the streaming lake module is implemented by a circuit.  














Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US Patent App. Pub. No.: US 2018/0336683 A1) in view of Clukey ( Architecture for Real-Time, Low-SWaP Embedded Vision Using FPGAs) and Bogdanovych et al. (US Patent 10,402,689) and XU et al. (US Patent App. Pub. No.: US 2019/0130573 A1) as applied above in the rejection of claims 1 and 5 further in view of Szegedy et al. (Going Deeper with Convolutions).
Regarding claim 3, Feng as combined teaches the method of claim 1, further comprising: 
using the convolution processing module (said processor) to perform the convolution operation processing again on the basis of the convolution operation processing on the image for a previous time, to increase a number of convolution layers and reduce a number of pieces of feature data.  
	Feng does not teach:
perform the convolution operation processing again on the basis of the convolution operation processing on the image for a previous time, to increase a number of convolution layers and reduce a number of pieces of feature data.







Szegedy teaches:
perform the convolution operation processing again on the basis of the convolution operation processing on the image for a previous time (via “lnception layers are repeated many times”, pg. 2, left col., 2nd full para, last S, as shown in fig. 3; thus, the corresponding operations of each repeated Inception layer are repeated), to increase a number (via “increasing the number…without…blow-up”, pg. 4, r.col., 2nd para, 1st S) of convolution layers and reduce a number of pieces (or reduce dimensions or reduce a “definite…number” via fig. 2(b): “Inception module with dimensionality reduction”) of feature data (wherein “dimension” of “dimensionality” is defined via Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR DIMENSION
noun
1	(often plural) a measurement of the size of something in a particular direction, such as the length, width, height, or diameter

wherein “measurement” is defined:
BRITISH DICTIONARY DEFINITIONS FOR MEASUREMENT
measurement, noun
1	the act or process of measuring

wherein “measuring” is defined:
BRITISH DICTIONARY DEFINITIONS FOR MEASURE
measure, noun
1	the extent, quantity, amount, or degree of something, as determined by measurement or calculation

wherein “quantity” is defined:
BRITISH DICTIONARY DEFINITIONS FOR QUANTITY
quantity, noun plural -ties
1a	a specified or definite amount, weight, number, etc



	Thus, one of ordinary skill in the art of convolutions can modify Feng’s said fig. 3B:315: “1x1 convolution” with Szegedy’s teaching of said “lnception layers are repeated many times” by:
a)	making Feng’s said fig. 3B:315: “1x1 convolution”, as already modified via the above combination, be as Szededy’s fig. 2: “1x1 convolutions”; and
b)	recognizing that the modification is predictable or looked forward to because the Inception layers is “useful” in “that it allows for increasing the number of units at each stage significantly without an uncontrolled blow-up in computational complexity at later stages.”, Szegedy, pg. 4, r. col., 1st full para, 1st S.
Regarding claim 7, claim 7 is rejected the same as claim 3. Thus, argument presented in claim 3 is equally applicable to claim 7. Thus, Feng as combined above teaches the logical integrated circuit of claim 5, wherein the convolution processing module is further configured to perform the convolution operation processing again on the basis of the convolution operation processing on the image for a previous time, to increase a number of convolution layers and reduce a number of pieces of feature data.







Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US Patent App. Pub. No.: US 2018/0336683 A1) in view of Clukey ( Architecture for Real-Time, Low-SWaP Embedded Vision Using FPGAs) and Bogdanovych et al. (US Patent 10,402,689) and XU et al. (US Patent App. Pub. No.: US 2019/0130573 A1) as applied in the rejection of claims 1 and 5 further in view of Lele et al. (US Patent App. Pub. No.: US 2018/0032857 A1) as applied in the rejection of claims 2 and 6 and 9,10,11 above further in view of Szegedy et al. (Going Deeper with Convolutions) as applied in the rejection of claims 3 and 7 above.
Regarding claim 12, claim 12 is rejected the same as claim 3. Thus, argument presented in claim 3 is equally applicable to claim 12. Thus, Feng as combined with Lele and Szegedy as shown above teaches the image semantic segmentation system of claim 9, wherein the convolution processing module is further configured to perform the convolution operation processing again on the basis of the convolution operation processing on the image for a previous time, to increase a number of convolution layers and reduce a number of pieces of feature data.  








Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US Patent App. Pub. No.: US 2018/0336683 A1) in view of Clukey ( Architecture for Real-Time, Low-SWaP Embedded Vision Using FPGAs) and Bogdanovych et al. (US Patent 10,402,689) and XU et al. (US Patent App. Pub. No.: US 2019/0130573 A1) as applied in the rejection of claims 1 and 5 above further in view of Szegedy et al. (Going Deeper with Convolutions) as applied above further in the rejection of claims 3 and 7 above further in view of Fourure et al. (Residual Conv-Deconv Grid Network for Semantic Segmentation).
Regarding claim 4, Feng teaches the method of claim 3, further comprising: using the deconvolution processing module to perform the deconvolution operation processing again on the basis of the deconvolution operation processing on the image for the previous time until all image layers subjected to the convolution operation processing are restored in size (via said “obtaining K edge maps each having the same size as I”) one by one.  
Feng does not teach:
	perform the deconvolution operation processing again on the basis of the deconvolution operation processing on the image for the previous time until all image layers subjected to the convolution operation processing are restored in size one by one.
	



Fourure teaches:
using the deconvolution processing module (in fig. 1: yellow blocks: “deconvolutional blocks which increase the resolution (upsampling)” in the description of fig. 1, pg. 4) to perform the deconvolution operation processing again (or generating resolution again via “the lost resolution needs to be generated again through learned upsampling layers”, pg. 5, 1st para, 5th S) on the basis of the deconvolution operation processing (via said generated resolution needing to be generated again) on the image for the previous time until all image layers (or levels or tiers or extents via “feature maps” in the description of fig. 1, represented as any one “X” in fig. 1, with “extent…of outer face”) subjected to the convolution operation processing (represented as any one red block in fig. 1) are restored (via said “lost resolution needs to be generated”) in size one by one (via each yellow block wherein “map” is defined via Dictionary.com:
SCIENTIFIC DEFINITIONS FOR MAP
map
A representation of a region of three-dimensional space, such as of the Earth or a part of the universe, usually on a two-dimensional plane surface. See also projection.

wherein “surface” is defined:
surface
noun
3	extent or area of outer face; superficial area.).

	





Thus, one of ordinary skill in the art of convolution and deconvolution can modify the combination by:
a)	making Feng’s fig. 3B:315: “1x1 convolution” as already modified via Szegedy’ teaching be as Fourure’s fig. 1 by putting the modified 1x1 convolution in each red square in Fourure’s fig. 1
b)	making Feng’s fig. 3B:315: “upsampling” be as each yellow block in Fourure’s fig. 1; and
c)	recognizing that the modification is predictable or looked forward to because the modification results in an “accurate prediction”, Fourure, pg. 2, 4th full para, 3rd S, of semantic segmentation as shown in figs. 1,4: “Prediction” and in fig. 5: right-side is a segmentation result corresponding to said figs. 1,4: “Prediction”.  
Regarding claim 8, claim 8 is rejected the same as claim 4. Thus, argument presented in claim 4 is equally applicable to claim 8. Thus, Feng as combined with Szegedy as applied above further in view of Fourure teaches the logical integrated circuit of claim 7, wherein the deconvolution processing module is further configured to perform the deconvolution operation processing again on the basis of the deconvolution operation processing on the image for the previous time until all image layers subjected to the convolution operation processing are restored in size one by one.  





Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US Patent App. Pub. No.: US 2018/0336683 A1) in view of Clukey ( Architecture for Real-Time, Low-SWaP Embedded Vision Using FPGAs) and Bogdanovych et al. (US Patent 10,402,689) and XU et al. (US Patent App. Pub. No.: US 2019/0130573 A1) as applied above in the rejection of claims 1 and 5 further in view of Lele et al. (US Patent App. Pub. No.: US 2018/0032857 A1) as applied in the rejection of claims 2 and 6 and 9,10,11 above further in view of Szegedy et al. (Going Deeper with Convolutions) as applied in the rejection of claims 3 and 7 above further in view of Fourure et al. (Residual Conv-Deconv Grid Network for Semantic Segmentation) as applied in the rejection of claims 4 and 8 above.
Regarding claim 13, claim 13 is rejected the same as claim 4. Thus, argument presented in claim 4 is equally applicable to claim 13. Thus, Feng as combined above teaches the image semantic segmentation system of claim 12, wherein the deconvolution processing module is further configured to perform the deconvolution operation processing again on the basis of the deconvolution operation processing on the image for the previous time until all image layers subjected to the convolution operation processing are restored in size one by one.   






Suggestions
Applicant’s amended disclosure states, pg. 2:
“In view of the above-mentioned defects of the existing art, the present disclosure aims to provide an image semantic segmentation method, a logical integrated circuit, a system and an electronic device, so that image semantic segmentation is achieved through thelogical integrated circuit, so as to increase the processing speed of the image semantic segmentation.”

Applicant’s replacement sheet of fig. 1: “Steaming lake”, in claim 2, originally called fig. 1: “Shared cache”a, appears as a difference under 35 USC 103.
a	Dictionary.com:
SCIENTIFIC DEFINITIONS FOR CACHE
cache
An area of computer memory devoted to the high-speed retrieval of frequently used or requested data.

Feng is silent regarding the word cache.

Clukey teaches “cache coherence”, page 25, 2nd para, last S.

Bogdanovych teaches “within at least one of the processors 1610 (e.g., within the processor cache memory accessible to processor units 1612 or 1614)”, c.19,ll. 3-5,

Xu teaches “computer systems with high processing power and a large, amount of cache memory.”, [0152].

Lele teaches fig. 12:1210: “CACHE” for each fig. 1B:1111-1114: “CONV”.

Newly cited Zhang et al. (Optimizing FPGA-based Accelerator Design for Deep Convolutional Neural Networks) teaches cache buffer between Fig.4: “PE” and “External Memory” without using “DMA” or “direct memory access”.

Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al. (WO 2019/127507 A1) is pertinent as teaching convolution corresponding to figures 3A-3F and deconvolution corresponding to figures 4A-4F and three DMA operations in figures 3E,4C and 4E and a DMA “module”a (6th para from last) as shown in fig. 2:202-205: “DMA”, for example:
“The system, apparatus, module or unit set forth in the above embodiments may be implemented by a computer chip or an entity, or by a product having a certain function.”

a	Dictionary.com:
module
noun
6	Computers.
a	part of a program that performs a distinct function.

LIU et al. (Optimizing CNN-based Segmentation with Deeply Customized Convolutional and Deconvolutional Architectures on FPGA), not prior art, is pertinent for possibly citing pertinent prior art (such as said Zhang’s cache buffer above) given that LIU’s fig. 7 looks similar to applicant’s fig. 1:



    PNG
    media_image9.png
    476
    804
    media_image9.png
    Greyscale
    

    PNG
    media_image10.png
    499
    471
    media_image10.png
    Greyscale

JP 2000-501918 A is pertinent as teaching a convolution mode (fig. 3) and a decovolution mode (fig. 4) and “two…D MA” and buffers 115,118 are equivalent to DMA:
“FIG. 1 also shows two dedicated direct memory accesses (D MA) Channels 112 and 113 are shown, the first 112 being the data The second one 113 is for data transfer to a memory bank and the FI This is for transferring the R result back to the central processing unit CPU. With this configuration, the amount of CPU intervention is minimized to the initial setting only. 4 words The input buffer 115 and the one-word output buffer 118 correspond to the DMA transfer process.”

However, JP 2000-501918 A does not teach the claimed “first direct memory access module (DMA)”. The buffers 115,118 and “DMA Channels 112 and 113” have been considered as a module but such an interpretation has not been clearly established.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667